         Case 7:20-cv-03018-PMH Document 11 Filed 05/26/20 Page 1 of 1




                                                                                       Counselors at Law
                                                                                        Joseph “Jed” Ruccio
                                                                                        Cell: (857) 472 3199
                                                                                        jruccio@msullc.com
                                                                                        Admitted in: MA, CT, NY



May 26, 2020

Hon. Philip M. Halpern
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: Seaport Lighting Inc. v. Tappan Zee Constructors, LLC et al. (7:20-cv-03018-PMH)

Honorable Judge Halpern:

This firm represents Signify North America Corporation f/n/a Philips Lighting North America
Corporation (“Signify”) in the above-referenced action. Pursuant to Fed. R. Civ. P. 6(b)(1), and
1.C of You Honor’s Individual Practices, Signify respectfully requests that its time to respond to
the complaint filed by the plaintiff, Seaport Lighting Inc. (“Seaport”), be extended by forty-four
(44) days up to and including July 10, 2020.

As grounds for the extension, Signify states that: (1) the original response deadline is May 27,
2020; (2) Signify requires additional time to review the allegations set forth in the complaint and
to prepare its response; (3) this is its first request for an extension regarding responding to the
complaint; and (4) Seaport consents to the requested extension. Signify further states that it is
filing this request 24 hours before the original deadline, rather than 48 hours, because it
understood that there was a possibility that the complaint would be withdrawn today, making the
present request moot. Finally, this request does not impact any other deadlines.

We greatly appreciate Your Honor’s time and consideration regarding this request to extend
Signify’s time to respond to Seaport’s complaint until July 10, 2020.


                                                      Respectfully,
                                                      MIRRIONE, SHAUGHNESSY
                                                      & UITTI, LLC

                                                      /s/ Joseph E. Ruccio, III

                                                      Joseph E. Ruccio, III (JR6592)


                                      2 Batterymarch Park, Suite 302
                                            Quincy, MA 02169
                                Tel. (508) 510-5727 ■ Fax (508) 857-0751
                          Office Hours: Monday – Friday ■ 9:00 AM – 5:00 PM
